Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/065,172 that was filed on 10/07/2020. Claims 1-9 are currently pending and are under examination.

Information Disclosure Statement      An applicant's duty of disclosure of material information is not satisfied bypresenting a patent examiner with "a mountain of largely irrelevant data from which heis presumed to have been able, with his expertise and with adequate time, to havefound the critical data. It ignores the real world conditions under which examinerswork." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q.289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to notjust disclose pertinent prior art references but to make a disclosure in such way as notto "bury" it within other disclosures of less relevant prior art. See Golden ValleyMicrowave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind.1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn YanBoats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It isunreasonable for Examiner to review all of the cited references thoroughly. By initialingthe accompanying 1449 forms, Examiner is merely acknowledging the submission ofthe cited references and indicating that only a cursory review has been made.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney-Fischer (US 2018/0319491) in view of Methven et al. (US 2012/0025016).
Regarding Claim 1, Kearney-Fischer discloses system for reducing a psychoacoustic penalty of acoustic noise emitted by an aircraft (abstract, Fig. 1), comprising: 
 a plurality of propulsion assemblies (126, Fig. 1) coupled to the aircraft, wherein each of the plurality of propulsion assemblies comprises: 
 a motor (124, Fig. 1; para. [0048]), and 
 a plurality of blades defined by at least a first propeller (i.e. propellers in Fig. 1), wherein the first propeller is coupled to the motor and rotates at a rotation frequency (para. [0014], para. [0071], Fig. 1); 
 a control subsystem (106, Fig. 1) coupled to the aircraft and communicatively coupled to the motor of each of the plurality of propulsion assemblies, wherein the control subsystem is operable to control the rotation frequency of the first propeller of each of the plurality of propulsion assemblies (i.e. the one or more rotor systems are configured to generate, individually and in aggregate, desired acoustic radiation having a first acoustic behavior, claim 1).
Kearney-Fischer is silent, but Methven teaches a method wherein the plurality of blades defines an asymmetric blade spacing (para. [0011]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blade spacing of Kearney-Fischer plurality of blades as taught in Methven in order to increase efficiency and shift total noise away from the plane of the blade/propeller (Kearney-Fischer, page 43)
Regarding Claim 2, the combination of Kearney-Fischer and Methven would obviously teach a system wherein the asymmetric blade spacing of the plurality of blades of each of the plurality of propulsion assemblies is identical (Kearney-Fischer, Fig. 1) (para. [0070]).
Regarding Claim 3, Kearney-Fischer  is silent, but Methven teaches a system wherein the first propeller of each of the plurality of propulsion assemblies defines exactly five blades (para. [0011], Fig. 1).  
Regarding Claim 4, Kearney-Fischer  is silent, but Methven teaches a system wherein the asymmetric blade spacing of at least one plurality of blades of the plurality of propulsion assemblies comprises: a first interblade angle of about 68.50, a second interblade angle of about 76.30, a third interblade angle of about 68.50, a fourth interblade angle of about 73.30, and a fifth interblade angle of about 73.40  (para. [0023]).
In alternative, 
the combination of  Kearney-Fischer  and Methven discloses the claimed invention except the a first interblade angle of about 68.50, a second interblade angle of about 76.30, a third interblade angle of about 68.50, a fourth interblade angle of about 73.30, and a fifth interblade angle of about 73.40  .  It would have been an obvious matter of design choice to make the first interblade angle of about 68.50, a second interblade angle of about 76.30, a third interblade angle of about 68.50, a fourth interblade angle of about 73.30, and a fifth interblade angle of about 73.40 , since applicant has not disclosed that making the first interblade angle of about 68.50, a second interblade angle of about 76.30, a third interblade angle of about 68.50, a fourth interblade angle of about 73.30, and a fifth interblade angle of about 73.40  solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the first, second, third, fourth, and fifth interblade spacing taught in Methven para. [0023].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney-Fischer (US 2018/0319491) in view of Methven et al. (US 2012/0025016), and further view of  Kim (doc. “Reduction of Tonal Propeller Noise by Means of Uneven Blade Spacing”).
Regarding Claim 5, Kearney-Fischer and Methven are silent, but Kim teaches wherein the plurality of blades (Fig. 5.4-5.5) of least one propulsion assembly is further defined by a second propeller coaxial with the first propeller, and wherein the first propeller and second propeller rotate in a same direction during operation (Fig. 5.5; the blades are on the same hub therefore would rotate in the same direction), wherein the first propeller is shifted by an azimuthal phase shift from the second propeller during operation (20, 30, and 90 degree phase shifts, Fig. 5.4-5.5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blade of Kearney-Fischer and Methven with a coaxial first and second propellers as taught in Kim in order to minimize tonal vibrations and to shift total noise away from the plane of the blade/propeller (Kearney-Fischer, page 43).
Regarding Claim 6, Kearney-Fischer and Methven are silent, but Kim teaches a system, wherein the first propeller defines exactly two blades of the plurality of blades and the second propeller defines exactly two blades of the plurality of blades (Fig. 5.5).

Claims 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney-Fischer (US 2018/0319491) in view of CH677844 (see equivalent Machine translated English document) .
Regarding Claim 1, Kearney-Fischer discloses system for reducing a psychoacoustic penalty of acoustic noise emitted by an aircraft (abstract, Fig. 1), comprising: 
 a plurality of propulsion assemblies (126, Fig. 1) coupled to the aircraft, wherein each of the plurality of propulsion assemblies comprises: 
 a motor (124, Fig. 1; para. [0048]), and 
 a plurality of blades defined by at least a first propeller (i.e. propellers in Fig. 1), wherein the first propeller is coupled to the motor and rotates at a rotation frequency (para. [0014], para. [0071], Fig. 1); 
 a control subsystem (106, Fig. 1) coupled to the aircraft and communicatively coupled to the motor of each of the plurality of propulsion assemblies, wherein the control subsystem is operable to control the rotation frequency of the first propeller of each of the plurality of propulsion assemblies (i.e. the one or more rotor systems are configured to generate, individually and in aggregate, desired acoustic radiation having a first acoustic behavior, claim 1).
Kearney-Fischer is silent, but CH677844 teaches a method wherein the plurality of blades defines an asymmetric blade spacing (page 4 line 142-163). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blade spacing of Kearney-Fischer plurality of blades as taught in CH677844 in order to increase efficiency and shift total noise away from the plane of the blade/propeller (Kearney-Fischer, page 43).
Regarding Claim 5, Kearney-Fischer is silent, but CH677844 teaches a system wherein the plurality of blades (page 4 line 142-163) of least one propulsion assembly is further defined by a second propeller coaxial with the first propeller, and wherein the first propeller and second propeller rotate in a same direction during operation ( “…the two coaxially arranged propeller arrangements are operated in the same rotational direction and at substantially the same rotational speed…”, page 4 line 142-163), wherein the first propeller is shifted by an azimuthal phase shift from the second propeller during operation (page 4 line 142-163). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blade of Kearney-Fischer with a coaxial first and second propellers as taught in CH677844 in order to minimize tonal vibrations and to shift total noise away from the plane of the blade/propeller (Kearney-Fischer, page 43).
Regarding Claim 7, Kearney-Fischer is silent, but CH677844 teaches a system wherein the azimuthal phase shift between the first propeller and the second propeller is dynamically controlled by the control subsystem during operation based on the acoustic output signature(page 4 line 142-163; page 9, lines 363-373, page 12, lines397-page 13 line 502).
Regarding Claim 9, Kearney-Fischer is silent, but CH677844 teaches a system wherein the plurality of propulsion of assemblies is operable between a plurality of modes by the control subsystem, wherein the plurality of modes includes a spread-RPM mode, wherein the spread-RPM mode comprises rotation of the first propeller of each of the plurality of propulsion assemblies at a different rotation frequency during operation (page 10, line 412-415).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney-Fischer (US 2018/0319491) in view of Methven et al. (US 2012/0025016), and further view of Sullivan (doc. “A Subjective Test of Modulated Blade Spacing for Helicopter Main Rotors”).
Regarding Claim 8, Kearney-Fischer and Methven, do not explicitly disclose, but Sullivan teaches a system of independently adjusting the asymmetric blade spacing of each propeller during operation by a  control subsystem (“modulating blade spacing for main rotor”, Fig. 1, Table 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to independently adjust the asymmetric blade spacing of Kearney-Fischer and Methven during operation as taught in Sullivan in order to minimize rotor noise and to shift total noise away from the plane of the blade/propeller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642